DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10 and 12-24 are allowed.

Examiner's Amendment

      Authorization for the following Examiner’s Amendment was given in a telephone call on 8/18/2021 by Nolan Lawrence, Registration No. 71493:

Please amend the claims 9, 18 and 21 as follows:

9.  (Examiner’s amendment): A method for processing a semiconductor chip module comprising: 
attaching a bottom side interposer to a chip carrier wherein the bottom side interposer comprises a layer of material chosen from silicon and glass; 
processing a top side of the chip carrier to add at least one semiconductor chip; 
wherein a coefficient of thermal expansion of the bottom side interposer is between a coefficient of thermal expansion of the least one semiconductor chip and a coefficient of thermal expansion of the chip carrier; and 
wherein the bottom side interposer is attached to the chip carrier by applying transient liquid metal paste deposits to a surface between the bottom side interposer and the chip carrier, adding a lamination adhesive sheet and flowing the transient liquid metal paste while simultaneously bonding the lamination adhesive sheet.  

18. (Examiner’s amendment): A method for processing a semiconductor chip module comprising: 
attaching a bottom side interposer to a bottom side of a chip carrier by applying transient liquid metal paste deposits to a surface between the bottom side interposer and the chip carrier, adding a lamination adhesive sheet, and flowing the transient liquid metal paste while simultaneously bonding the lamination adhesive sheet, wherein the bottom side interposer comprises a layer of material chosen from silicon and glass; 
attaching a top side interposer layer to a top side of the chip carrier wherein a coefficient of thermal expansion of the bottom side interposer is substantially the same as the coefficient of thermal expansion of the top side interposer and [[the]] at least one semiconductor chip; and 
processing a top side of the chip carrier to add the at least one semiconductor chip.  

21. (Examiner’s amendment): A method for processing a semiconductor chip module comprising: 
attaching a bottom side interposer to a chip carrier wherein the bottom side interposer comprises a layer of material chosen from silicon and glass; 
processing a top side of the chip carrier to add at least one semiconductor chip; 
wherein a coefficient of thermal expansion of the bottom side interposer is between a coefficient of thermal expansion of the at least one semiconductor chip and a coefficient of thermal expansion of the chip carrier;
attaching a top side interposer layer between the chip carrier and the at least one semiconductor chip and wherein a coefficient of thermal expansion of the top side interposer is substantially the same as the coefficient of thermal expansion of the bottom side interposer; 
underfilling the bottom side interposer; and 
covering the top side interposer with a lid.  



 

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 9: The primary reason for the allowance of claim 9 is the inclusion of the limitation “ wherein the bottom side interposer is attached to the chip carrier by applying transient liquid metal paste deposits to a surface between the bottom side interposer and the chip carrier, adding a lamination adhesive sheet and flowing the transient liquid metal paste while simultaneously bonding the lamination adhesive sheet “, whereas, when combined with the remaining limitations of claim 9 is not found in the prior art references.

Regarding Claim 18: The primary reason for the allowance of claim 18 is the inclusion of the limitation “ wherein the bottom side interposer comprises a layer of material chosen from silicon and glass; attaching a top side interposer layer to a top side of the chip carrier wherein a coefficient of thermal expansion of the bottom side interposer is substantially the same as the coefficient of thermal expansion of the top side interposer and the semiconductor chip; and processing a top side of the chip carrier to add at least one semiconductor chip “, whereas, when combined with the remaining limitations of claim 18 is not found in the prior art references.


Regarding Claim 21: The primary reason for the allowance of claim 21 is the inclusion of the limitation “ attaching a top side interposer layer between the chip carrier and the at least one semiconductor chip and wherein a coefficient of thermal expansion of the top side interposer is substantially the same as the coefficient of thermal expansion of the bottom side interposer; underfilling the bottom side interposer; and covering the top side interposer with a lid “, whereas, when combined with the remaining limitations of claim 21 is not found in the prior art references.

10, 12-17, 19, 20, and 22-24 are allowable over the prior art by virtue of each claim’s respective dependency upon an allowable base clam

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner

8/14/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819